Citation Nr: 0335424	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-04 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUES

1. Entitlement to an increased (compensable) evaluation of 
right ear hearing loss.

2. Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated at 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk

INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Manchester, New Hampshire Regional 
Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his PTSD had an effect in the 
recent loss of his job.  He also contends that just writing a 
check at the store gives him panic attacks and he has to 
write everything down at work.  He reported that the ringing 
in his ears is a constant reminder of Vietnam, 24 hours a day 
and that bring about anger for him to deal with.  

In a statement dated August 2001 from Ms. B., MA, at the 
Manchester Veteran Center, it was reported that the veteran 
was seen every three weeks on an individual basis for his 
psychiatric disorder, which had not improved and that the 
veteran's symptoms were not in remission.  Ms. B. reported 
that the mental status examination, which stated that the 
veteran had no preoccupations or obsessions, no delusions, 
etc., was a gross error.  Ms. B. also disagreed with the GAF 
rating of 70 and suggested that a more accurate score is in 
the 38 to 40 range based on the veteran's serious impairment 
in relationships with friends, family and serious impairment 
with thinking and delusions.  

On VA psychiatric evaluation of October 2001, the examiner 
reported that the veteran's speech was normal and relaxed 
although he was quite anxious.  There were no indications of 
depersonalization or derealization, no reports of 
hallucinations or illusions, his thought process was goals 
directed and he did not report any preoccupations or 
obsessions.  There was no report of delusions, no suicidal or 
homicidal ideation, he was oriented times four, was most 
likely functioning in the average range of intelligence and 
his judgment was good enough for him to handle his own funds.  
The veteran also reported that he slept in about two hour 
blocks of time each night and that he thought of Vietnam 
daily.  The examination revealed that the veteran certainly 
had experienced and had been exposed to traumatic events in 
which he experienced, witnessed and was confronted with death 
or serious injury to himself and to others.  He reported 
recurrent and intrusive distressing recollections of those 
events.  The veteran also stated that he had significant 
impairment, particularly in social functioning.  The 
impression was posttraumatic stress disorder, chronic, mild.  
His Global Assessment of Functioning (GAF) score was 65.  

Based on the facts in this case and the conflicting opinions 
regarding the veteran's PTSD, a current VA psychiatric 
examination should be provided, since it is unclear as to the 
current symptomatology related to the service-connected 
disability and severity of the symptomatology.

Furthermore, in view of the contentions of the 
representative, and as the case otherwise needs development, 
an additional audiometric examination will be conducted.

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et seq. (West 2002).  As the provisions of 
the VCAA were not provided to the veteran, to fully comply 
with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled American Veterans, supra.

2.	The veteran should be scheduled for a 
VA psychiatric examination, to 
determine the current severity of his 
service connected PTSD.  The claims 
file should be made available and 
reviewed by the examiner in connection 
with the examination.  All indicated 
special tests and studies should be 
accomplished and included with the 
examination report.  

The psychiatrist should list the 
diagnoses of all of the veteran's 
mental disorders.  To the extent 
feasible, the psychiatrist should 
distinguish the symptomatology 
manifested by the veteran's service-
connected PTSD from the symptomatology 
manifested by nonservice-connected 
psychiatric disorders.  If such 
distinctions are not feasible, then 
this should be stated in the report.  
The psychiatrist should render an 
opinion as to what effect the service-
connected disability has on the 
veteran's occupational and social 
impairment.  The clinical findings and 
reasons that form the basis of the 
opinion should be clearly set forth in 
the report.  A Global Assessment of 
Functioning (GAF) score should be 
provided, and the psychiatrist should 
explain the meaning thereof.  The 
various GAF scores should be 
reconciled, with an explanation.

3.	The RO should schedule the veteran for 
a VA audiometric examination in order 
to determine the current severity of 
his service-connected right ear 
hearing loss.  All indicated testing 
should be performed.  The claims 
folder must be made available to the 
examiner prior to the examination so 
that pertinent aspects of the 
veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether the claims 
folder was reviewed.

4.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should include consideration 
and a discussion of 38 C.F.R. § 3.655 
if the veteran fails to appear for a 
scheduled examination.  In such case, 
the RO should include a copy of the 
notification letter in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  If such letter 
is not available, personnel at the 
medical center should certify the 
address to which the letter was sent, 
and certify that it was not returned 
as undeliverable.

The SSOC should additionally include a 
discussion of all the evidence 
received since the last statement of 
the case was issued.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


